 


110 HRES 55 IH: Expressing the sense of the House of Representatives regarding modern-day slavery.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 55 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Ms. Lee (for herself and Mr. Lewis of Georgia) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding modern-day slavery. 
 
 
Whereas modern-day slavery means the status or condition of a person over whom any power attaching to the right of ownership or control is exercised by means of exploitation through involuntary servitude;  
Whereas forms of modern-day slavery include chattel slavery, human trafficking, indentured or bonded labor, forced labor, forced marriage, and the worst forms of child labor or other similar means;  
Whereas the United Kingdom outlawed slavery in 1807, recognizing that “the African Slave Trade, and all manner of dealing and trading in the Purchase, Sale, Barter, or Transfer of Slaves, or of Persons intended to be sold, transferred, used, or dealt with as Slaves, practiced or carried on, in, at, to or from any Part of the Coast or Countries of Africa, shall be, and the same is hereby utterly abolished, prohibited, and declared to be unlawful”;  
Whereas the United States outlawed slavery and involuntary servitude in 1865, recognizing that those evil institutions must be abolished;  
Whereas Article 1 of the 1956 Supplementary Convention on the Abolition of Slavery, the Slave Trade and Institutions and Practices Similar to Slavery states that [e]ach of the States Parties to this Convention shall take all practicable and necessary legislative and other measures to bring about progressively and as soon as possible the complete abolition or abandonment of the following institutions and practices, where they still exist and whether or not they are covered by the definition of slavery contained in Article 1 of the Slavery Convention signed at Geneva on 25 September 1926;  
Whereas Article 1 of the 1956 Supplementary Convention on the Abolition of Slavery further states that such institutions and practices of slavery include— 
(1)debt bondage;  
(2)serfdom;  
(3)[a]ny institution or practice whereby: (i) [a] woman, without the right to refuse, is promised or given in marriage on payment of a consideration in money or in kind to her parents, guardian, family or any other person or group; or (ii) [t]he husband of a woman, his family, or his clan, has the right to transfer her to another person for value received or otherwise; or (iii) [a] woman on the death of her husband is liable to be inherited by another person;; and  
(4)[a]ny institution or practice whereby a child or young person under the age of 18 years, is delivered by either or both of his natural parents or by his guardian to another person, whether for reward or not, with a view to the exploitation of the child or young person or of his labour.;  
Whereas Article 6 of the 1956 Supplementary Convention on the Abolition of Slavery states that [t]he act of enslaving another person or of inducing another person to give himself or a person dependent upon him into slavery, or of attempting these acts, or being accessory thereto, or being a party to a conspiracy to accomplish any such acts, shall be a criminal offence under the laws of the States Parties to this Convention and persons convicted thereof shall be liable to punishment;  
Whereas in the 21st century as many as 27 million people are suffering as slaves throughout the world and in the United States;  
Whereas modern-day slavery strips human beings of dignity, respect, and hope for their future;  
Whereas no country or people are immune from the effects of modern-day slavery;  
Whereas the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.) states that the Declaration of Independence recognizes the inherent dignity and worth of all people and states that all men are created equal and are endowed by their Creator with certain unalienable rights, including the right to be free from slavery and involuntary servitude;  
Whereas trafficking in persons involves the following: The use of force, fraud, or coercion to exploit a person for commercial sex or for the purpose of subjecting a victim to involuntary servitude, debt bondage, or forced labor. The use of force or coercion can be direct and violent, or psychological.;  
Whereas an estimated 800,000 persons are trafficked across international borders each year;  
Whereas approximately 80 percent of victims are female and an estimated 40 to 50 percent of victims are children;  
Whereas many of the victims are trafficked into the international sex trade, which includes sexual exploitation of persons involving activities including prostitution, pornography, sex tourism, and other commercial sexual services;  
Whereas an estimated 18,000 to 20,000 victims are trafficked into the United States each year;  
Whereas global profits from trafficked forced labor totals an estimated $31.6 billion annually;  
Whereas the Department of Health and Human Services states that human trafficking is the second largest criminal industry worldwide;  
Whereas Article 1 of the 1956 Supplementary Convention on the Abolition of Slavery defines indentured or bonded labor as the status or condition arising from a pledge by a debtor of his [or her] personal services or of those of a person under his [or her] control as security for a debt, if the value of those services as reasonably assessed is not applied towards the liquidation of the debt or the length and nature of those services are not respectively limited and defined;  
Whereas bonded labor can hardly be distinguished from traditional slavery because it prevents the victim from leaving his or her job until the debt is repaid;  
Whereas the borrower is usually in a situation where he or she is never able to repay the debt, and consequently the bonded laborer’s children inherit the debt in which people are enslaved from generation to generation;  
Whereas bonded labor affects at least 20 million people around the world;  
Whereas International Labor Organization (ILO) Convention No. 105 on the Abolition of Forced Labor prohibits the use of any form of forced or compulsory labor as a means of political coercion or education, punishment for the expression of political or ideological views, workforce mobilization for purposes of economic development, labor discipline, punishment for participation in strikes, or racial, social, national or religious discrimination;  
Whereas at least 12.3 million people are victims of forced labor which includes at least 9,490,000 in Asia and the Pacific, at least 1,320,000 in Latin America and the Caribbean, at least 360,000 in industrialized countries (i.e. England, France, and the United States), at least 260,000 in the Middle East and North Africa, at least 260,000 in transition countries, and at least 660,000 in sub-Saharan Africa;  
Whereas among such 12.3 million victims, at a minimum, there are at least 2.5 million people who are forced to work by the governments, military forces, or rebel military groups;  
Whereas at least 9.8 million people are exploited by private agents and enterprises;  
Whereas the ILO estimates that there are at least 1.4 million victims of commercial sexual exploitation and at least 7.7 million victims of economic exploitation;  
Whereas global profits from all forced labor total an estimated $44.3 billion annually;  
Whereas Article 1 of the 1964 Convention on Consent to Marriage, Minimum Age for Marriage and Registration of Marriages states that no marriage shall be legally entered into without the full and free consent of both parties;  
Whereas there is a clear distinction between an arranged marriage and a forced marriage, where in an arranged marriage the consent of both parties is sought and given but in a forced marriage, consent is not given and duress is invariably a factor;  
Whereas ILO Convention No. 182 on the Worst Forms of Child Labor defines the worst forms of child labor as: all forms of slavery or practices similar to slavery, such as the sale and trafficking of children, debt bondage, serfdom and forced or compulsory labor; forced or compulsory recruitment of children for use in armed conflict; use of a child for prostitution, production of pornography or pornographic performances; use, procuring or offering of a child for illicit activities, in particular for the production and trafficking of drugs; work which is likely to harm the health, safety or morals of children;  
Whereas Principle 9 of the Declaration of the Rights of the Child proclaimed by the General Assembly of the United Nations on November 20, 1959, states that … the child shall not be admitted to employment before an appropriate minimum age; he shall in no case be caused or permitted to engage in any occupation or employment which would prejudice his health or education, or interfere with his physical, mental, or moral development …;  
Whereas Article 2 of ILO Convention No. 138 Concerning Minimum Age For Admission to Employment states: The minimum age specified in pursuance of paragraph 1 of this article shall not be less than the age of compulsory schooling and, in any case, shall not be less than 16 years.;  
Whereas ILO Convention No. 182 has been ratified by more than 155 nations and requires immediate and effective action to eliminate the worst forms of child labor which involve children under the age of 18 and which include slavery, debt bondage, forced or compulsory labor, the sale or trafficking of children, including the forced or compulsory recruitment of children for use in armed conflict, child prostitution, the use of children in the production and trafficking of narcotics, and any other work that, by its nature or due to the circumstances in which it is carried out, is likely to harm the health, safety, or morals of children;  
Whereas in particular, the ILO estimates that there are at least 60 million children worldwide currently trapped in the worst forms of child labor;  
Whereas the ILO estimates at least 179 million children affected by child labor work in areas that are harmful to their health and welfare;  
Whereas according to the ILO, worldwide an estimated 250 million children under the age of 15 are working, many of them in dangerous industries such as mining and fireworks;  
Whereas children under the age of 15 constitute approximately 11 percent of the workforce in some Asian countries, 17 percent in parts of Africa, and a reported 12 to 26 percent in many countries in Latin America;  
Whereas the number of children under the age of 15 who are working, and the scale of their suffering, increases every year, despite the existence of more than 20 ILO conventions on child labor and laws in many countries that purportedly prohibit the employment of under-age children;  
Whereas in many countries, children under the age of 15 lack either the legal standing or means to protect themselves from exploitation in the workplace;  
Whereas ILO Convention No. 182 focused world attention on the need to take immediate action to eradicate those forms of child labor that are hazardous and damaging to children’s physical, mental, or moral well-being;  
Whereas the prevalence of child labor in many developing countries is rooted in widespread poverty that is attributable to unemployment and underemployment, precarious incomes, low living standards, and insufficient education and training opportunities among adult workers;  
Whereas the employment of children under the age of 16 commonly deprives such children of the opportunity for basic education and also denies gainful employment to millions of adults;  
Whereas modern-day slavery capitalizes on areas of conflict and post conflict, transitioning states, sudden political change, economic collapse, civil unrest, internal armed conflict, chronic unemployment, widespread poverty, personal disaster, lack of economic opportunity, and natural disasters;  
Whereas modern-day slavery preys upon the vulnerable, ethnic minorities, and people without citizenship;  
Whereas modern-day slavery uses threats, intimidation, manipulation, coercion, fraud, shame, and violence to force victims into modern-day slavery;  
Whereas populations vulnerable to modern-day slavery are growing due to the rising numbers of orphans in developing countries, which are due to civil conflicts and the HIV/AIDS pandemic;  
Whereas the spread of HIV/AIDS and other sexually-transmitted diseases poses a global threat and creates a particular challenge for victims of modern-day slavery involved in the international sex trade;  
Whereas modern-day slavery brutalizes men, women, and children, and exposes them to rape, torture, HIV/AIDS and other sexually-transmitted diseases, violence, dangerous working conditions, poor nutrition, drug and alcohol addiction, and severe psychological trauma from separation, coercion, sexual abuse, and depression;  
Whereas organized criminal groups, gangs, document forgers, brothel owners, and corrupt police or immigration officials funnel modern-day slavery profits into both legitimate and criminal activities;  
Whereas modern-day slavery has a negative impact on the labor market in many countries and perpetuates a cycle of poverty;  
Whereas the loss of family-support networks due to modern-day slavery contributes to the breakdown of societies; and  
Whereas 2007 marks the 200th anniversary of the abolition of the transatlantic slave trade: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the abolition of modern-day slavery should be a high priority of United States foreign and domestic policy and the United States should assume a leadership role in a global campaign to eliminate all forms of modern-day slavery by 2017;  
(2)the trade, aid, and investment policies of the United States should reflect and advance the commitment of the United States to freedom for all people;  
(3)the United States should expand protection and legal options for victims of modern-day slavery;  
(4)the United States should bring together governments, international organizations, nongovernmental organizations, and individuals to form a comprehensive coalition and forge a sustained global action plan to fight modern-day slavery; and  
(5)the abolition of modern-day slavery should be prioritized at the 2007 Group of 8 (G–8) Summit in Germany.  
 
